Citation Nr: 1327225	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  12-35 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to January 1968.

This matter is the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

REMAND

The Veteran seeks service connection for a bilateral hearing loss disability. 

The record shows that VA obtained a medical opinion in November 2011.  Although there was a history of noise exposure in service, the VA examiner expressed the opinion that the current bilateral sensorineural hearing loss disability was unrelated to service.  There is no postservice history of occupational exposure or other risk factors for developing the claimed disability. 

As the evidence is insufficient to decide the claim, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current bilateral hearing loss disability is related to noise exposure in service. 


The VA examiner is asked to obtain a postservice history of occupational and recreational noise exposure and other risk factors for hearing loss, such as other medical problems or aging:

In formulating the opinion, the VA examiner is asked to consider that although there is no contemporaneous record of impaired hearing in service, the Veteran as a lay person is competent to describe symptoms of impaired hearing and the Board finds the Veteran's statements credible.  Stated differently, please address the Veteran's statements about the onset of impaired hearing as the statements relate to the current diagnosis. 

The VA examiner is also asked to consider the applicability of the study by the Institute of Medicine, Noise and Military Service: Implications for Hearing Loss and Tinnitus, Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present (2005). 

The Veteran's file must be made available to the VA examiner.

2. After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


